


110 HR 1183 IH: To require the President to transmit to Congress a report

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1183
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the President to transmit to Congress a report
		  on contingency plans regarding possible developments in Iraq.
	
	
		1.Short title and
			 purpose
			(a)Short
			 titleThis Act may be cited as the Iraq Contingency
			 Planning Act.
			(b)PurposeThe
			 purpose of this Act is to require the President to promptly inform Congress
			 regarding what contingency plans are or will be in place to respond to three
			 scenarios regarding future developments in Iraq as identified by the most
			 recent National Intelligence Estimate on Iraq.
			2.FindingsCongress finds as follows:
			(1)The United States
			 initiated combat operations against the Saddam Hussein regime on March 19,
			 2003, and concluded those operations in April 2004 with the defeat of the Iraqi
			 military and the collapse of the Hussein regime.
			(2)The Bush
			 Administration had been warned that while military action against the Hussein
			 regime would likely succeed, rebuilding Iraq and winning the peace would be
			 more difficult. In particular, intelligence reports from the Defense
			 Intelligence Agency, the Pentagon’s Joint Staff, the Department of State’s
			 Bureau of Intelligence and Research, and the Central Intelligence Agency’s
			 National Intelligence Council warned that United States troops could face
			 significant postwar resistance. An Army War College report from February 2003
			 warned that without an overwhelming effort to prepare for the
			 United States occupation of Iraq, The United States may find itself in a
			 radically different world over the next few years, a world in which the threat
			 of Saddam Hussein seems like a pale shadow of new problems of America’s own
			 making..
			(3)Despite these
			 warnings, the Bush Administration invaded Iraq without a comprehensive plan in
			 place to secure and rebuild the country.
			(4)United States Armed
			 Forces personnel have remained in Iraq since the beginning of combat
			 operations, and in over nearly four years of war, hundreds of thousands of
			 members of the Armed Forces have served with honor and distinction in Iraq,
			 over 3,100 members of the Armed Forces have died, and over 22,500 members of
			 the Armed Forces have been wounded.
			(5)On January 10,
			 2007, after years of growing sectarian violence in Iraq, President George W.
			 Bush addressed the American people to announce a plan entitled The New
			 Way Forward in Iraq, consisting of the additional deployments of at
			 least 21,500 United States troops in Iraq.
			(6)On January 16,
			 2007, the Secretary of Defense said that we expect in certain areas to
			 be able to see whether the Iraqi government is carrying out the commitments
			 that it has made and that are so critical to the success of this strategy . . .
			 within two or three months..
			(7)On February 5,
			 2007, the President submitted a request for supplemental appropriations for
			 fiscal year 2007, including $5,600,000,000 to increase United States forces in
			 the Iraqi theater of operations to support the Government of Iraq with 21,500
			 United States ground forces and an expanded Naval presence. At the same time,
			 the President also submitted a proposed budget for fiscal year 2008 which did
			 not request funding for these additional troops in Iraq.
			(8)On February 1,
			 2007, the intelligence community presented to the President the first National
			 Intelligence Estimate (NIE) on Iraq in nearly four years.
			(9)The NIE, the most
			 authoritative written judgment of the Director of National Intelligence with
			 respect to Iraq, states that Iraqi society’s growing polarization, the
			 persistent weakness of the security forces and the state in general, and all
			 sides’ ready recourse to violence are collectively driving an increase in
			 communal and insurgent violence and political extremism. Unless efforts to
			 reverse these conditions show measurable progress during … the coming 12 to 18
			 months, we assess that the overall security situation will continue to
			 deteriorate..
			(10)The NIE states
			 that as Iraq’s security environment worsens, three prospective security paths
			 could emerge—
				(A)chaos leading to
			 partition;
				(B)emergence of a
			 Shia strongman; or
				(C)anarchic
			 fragmentation of power.
				(11)Congress needs to
			 know how the Administration expects to respond to each of those possibilities,
			 and what specific plans are being taken and what specific plans are being
			 developed to be able to respond to such possibilities.
			3.Report on
			 contingency plans for Iraq
			(a)Report
			 requiredNot later than June 30, 2007, the President shall
			 transmit to the Committees on Armed Services of the House of Representatives
			 and the Senate a report detailing contingency plans for how the Department of
			 Defense and other departments and agencies of the Federal Government will
			 respond to the following three prospective security paths in Iraq, as outlined
			 in the 2007 National Intelligence Estimate (NIE) on Iraq:
				(1)Chaos Leading to
			 PartitionDescribed by the
			 NIE as follows: A rapid deterioration in the capacity of Iraq’s central
			 government to function, security services and other aspects of sovereignty
			 would collapse. Resulting widespread fighting could produce de facto partition,
			 dividing Iraq into three mutually antagonistic parts. Collapse of this
			 magnitude would generate fierce violence for at least several years, ranging
			 well beyond the time frame of this estimate, before settling into a partially
			 stable end-state..
				(2)Emergence of a
			 Shia StrongmanDescribed by
			 the NIE as follows: Instead of a disintegrating central government
			 producing partition, a security implosion could lead Iraq’s potentially most
			 powerful group, the Shia, to assert its latent strength..
				(3)Anarchic
			 Fragmentation of PowerDescribed by the NIE as follows:
			 The emergence of a checkered pattern of local control would present the
			 greatest potential for instability, mixing extreme ethno-sectarian violence
			 with debilitating intra-group clashes..
				(b)Additional
			 informationThe report shall include detailed information
			 regarding the proposed role of the United States Armed Forces under each of the
			 three prospective security paths referred to in subsection (a), including a
			 comprehensive analysis to identify and justify the number of United States
			 troops needed in each case, and the proposed roles of other departments and
			 agencies of the Federal Government.
			
